Title: From Thomas Jefferson to William Phillips, 31 March 1781
From: Jefferson, Thomas
To: Phillips, William



Sir
Richmond March 31st. 1781

I have duly received your Favor dated New York March 8th. The Removal of the German Troops of Convention also from this State was a Circumstance probably not known to you at that Date.
I am as yet uninformed of the Post at which they have been stationed, but believe it to be York Town and Lancaster in Pensylvania, the nearest navigation to which is the Head of Chesapeake Bay. The Permissions desired for facilitating the Delivery of the Stores on Board the Flag are consequently no longer within our Gift, but I have forwarded the Applications to Congress and shall  hope shortly to communicate their Consent to the Gentleman conducting the Flag.
[General Scott the Commanding Officer of the Virginia Line in Captivity in Charles Town sollicited and obtained from the Commandant there, a License to us to send Tobacco in any Quantity for the Relief of our Officers there. I take the liberty of inclosing to you a Copy of an extract from his Letter on that Subject to the Commandant and the Answer he received as furnished me by General Scott. I do not expect that such a Copy without a Passport or other authentic Document from any British Officer would be sufficient protection to the vessel or vessels which should go charged with this Tobacco. I would therefore beg the favor of you to indulge us with a Passport in which I should not object to the Insertion of cautionary provisions rendering the passport invalid if the License should not have been really obtained as the Copy of the Letter imports. All I ask is that the vessel or vessels may be protected to Charles Town and to rest for safety there on what has passed between the Commandant and General Scott.] Being informed that the Command of the British Land force within this State was in yourself, I am encouraged to make this Application to you. Should it have been made more properly to the Naval Commanding Officer, give me leave to ask the favor of your handing it to him. I am &c.,

T. J.

